Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-7 in the reply filed on March 7, 2022, is acknowledged.  This action is in response to the provisional election filed March 7, 2022.  (Group I) Claims 1-7 were provisionally elected rendering (Groups II-IV) Claims 8-31 withdrawn to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method of additive manufacturing, additive manufacturing system and precursor material (Groups II-IV) are acknowledged.  
The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method 
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement

3.	The references disclosed within the information disclosure statement (IDS) submitted on February 12, 2022, has been considered and initialed by the Examiner. 


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35 of U.S. Patent Application No. 16/527385. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 34-35 of copending ‘385 and copending ‘385 appears to encompass all the limitations of the instantly claimed invention. 


Claim Rejections – 35 USC § 102(a)(1)

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (U.S. 2009/0181592). 
	Dugan discloses layers of nylon (paragraph 83) having intermolecular bonds formed between molecules with covalent bonds with atoms having a higher electronegativity such as nitrogen (paragraph 46), as in claims 1-5.
	Concerning claims 6-7, layers of nylon is interpreted as including a third nylon layer (paragraph 83).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781